Citation Nr: 0622863	
Decision Date: 08/01/06    Archive Date: 08/15/06

DOCKET NO.  04-14 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUES

1.  Whether new and material evidence to reopen the veteran's 
claim for service connection for a left knee disability has 
been received; and, if so, whether service connection for 
that condition has been established.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a right leg 
disability.
  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1977 to 
December 1988.

In an April 1999 decision, the RO denied service connection 
for a left knee disability.  The veteran was notified of the 
denial of the claim later that month, but did not initiate an 
appeal.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating decision that 
reopened the veteran's claim for service connection for a 
left knee disability, but denied it the claim on the merits, 
and also denied service connection for a right leg 
disability, for a right knee disability, for degenerative 
joint disease of the right shoulder, and for degenerative 
changes bilateral hips.  The veteran filed a notice of 
disagreement (NOD) in July 2003.

In September 2003, the veteran testified during a hearing 
before RO personnel: a transcript of that hearing is 
associated with the claims file.

The RO issued a statement of the case (SOC) in April 2004 and 
the veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) later that same month.

In a February 2005 decision, the RO granted service 
connection for degenerative joint disease of the right 
shoulder and for degenerative changes bilateral hips.  As 
there has been a full grant of benefits with regards to these 
issues, these matters are no longer before the Board.

In March 2006, the veteran testified during a hearing before 
the undersigned Veterans Law Judge; a transcript of that 
hearing is of record.  During the hearing, the veteran 
submitted additional evidence along with a waiver of initial 
RO consideration.  The Board accepts the evidence for 
inclusion in the record.  See 38 C.F.R. § 20.800 (2005).

While the RO reopened the claim for service connection for a 
left knee disability, the Board points out that, regardless 
of the RO's actions, the Board has a legal duty under 38 
U.S.C.A. §§ 5108 and 7104 (West 2002) to address the question 
of whether new and material evidence has been received to 
reopen the claim for service connection.  That matter goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim on a de novo basis.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board 
must first decide whether new and material evidence to reopen 
the claim for service connection for left knee disability has 
been received, the Board has characterized the issue as on 
the title page.

As a final preliminary matter, the Board notes that, in a 
September 2005 statement, the veteran's representative has 
raised the matters of increased ratings in excess of 20 
percent for a right shoulder disability and ratings in excess 
of 10 percent for bilateral hip disabilities.  In addition, 
the Board notes that the December 2004 VA examination raises 
the matter of service connection for a bilateral knee 
disability secondary to service-connected bilateral hip 
disabilities.  As these matters have not been considered and 
addressed by the RO, and, hence, are not properly before the 
Board, they are referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  All notification and assistance actions needed to fairly 
adjudicate the petition to reopen and the underlying claim 
for service connection for a left knee disability as well as 
the claims for service connection for a right knee disability 
and for a right leg disability have been accomplished

2.  In April 1999, the RO denied service connection for a 
left knee disability. Although notified of the denial later 
that same month, the appellate did not initiate an appeal.

3.  Medical evidence associated with the claims file since 
the April 1999 denial of service connection for a left knee 
disability is not cumulative and redundant of evidence of 
record at the time of the prior denial, relates to 
unestablished facts necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.

4.  The appellant has been competently diagnosed with 
osteoarthritis of both knees.  

5.  Osteoarthritis of the both knees was first manifested 
many years after the appellant's discharge from service, and 
the most persuasive opinion on the question of whether there 
is medical nexus between the current disabilities and the 
appellant's military service weighs against the claims.

6.  While muscle strain of the leg was noted on one occasion 
in service, there is no competent post-service evidence that 
establishes that the veteran currently has any right leg 
disability.  


CONCLUSION OF LAW

1.  The RO's April 1999 rating decision denying service 
connection for a left knee disability is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2005).

2.  As evidence received since the RO's April 1999 denial is 
new and material, the criteria for reopening the claim for 
service connection for a left knee disability are met.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2005).

3.  The criteria for service connection for a right knee 
disability are not met. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.310(a) (2005).

4.  The criteria for service connection for a left knee 
disability are not met. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.310(a) (2005).

5.  The criteria for service connection for a right leg 
disability are not met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003). The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the claims on appeal in light of the above, the 
Board finds that, given the favorable disposition of the 
petition to reopen, all notification and development action 
needed to render a fair decision on that claim has been 
accomplished.  For the reasons addressed below, the Board 
also finds that all such action has been accomplished on the 
claim for service connection for a left disability, on the 
merits, as well as the claims for service connection for a 
right knee disability, and for a right leg disability.

In an April 2003 pre-rating letter, the RO advised the 
appellant and his representative of VA's responsibilities to 
notify and assist the appellant in his claim.  In that 
letter, as well as a May 2005 post-rating notice letter, the 
RO explained what was needed to reopen the previously denied 
claim.  Moreover, the May 2005 letter specified what was 
required to prove a claim for service connection; the RO 
explained the information and/or evidence required from him, 
including medical evidence showing a current disability, as 
well as evidence that the currently claimed condition existed 
from military service to the present time, or evidence that 
the veteran's current condition was incurred in or aggravated 
by the veteran's active military service; and a relationship 
between the current condition and service.  After each, they 
were afforded the opportunity to respond.  Hence, the Board 
finds that the appellant has received sufficient notice of 
the information and evidence needed to support each claim, 
and has been afforded ample opportunity to submit such 
information and evidence.

Specific to requests to reopen, the veteran must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, No. 04-81 (U.S. Vet. App. March 31, 
2006)).  As indicated above, the April 2003 and May 2005 
notice letters fulfilled these requirements; moreover, the 
May 2005 letter specified the basis for the denial of the 
prior claim.  Hence the RO has informed the veteran of the 
evidence necessary to substantiate the element(s) required to 
establish service connection that were found insufficient in 
the previous denial.  Id.  

The Board also finds that the April 2003 pre-rating notice 
letter, along with the May 2005 post-rating notice letter, 
satisfy the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In the April 2003 letter, the RO 
notified the veteran that VA was required to make reasonable 
efforts to obtain medical records, employment records, or 
records from other Federal agencies;  requested that the 
veteran identify and provide the necessary releases for any 
medical providers from whom he wanted the RO obtain and 
consider evidence; and invited the veteran to submit any 
additional evidence in support of his claims to include any 
medical records he had.  These points were reiterated in the 
May 2005 letter.  The latter notice letter also specified 
that the RO would obtain any private medical records for 
which sufficient information and authorization was furnished; 
and that the RO would also obtain any pertinent VA records if 
the veteran identified the date(s) and place(s) of treatment.  
In the May 2005 letter, the RO specifically requested that if 
the veteran had any evidence in his possession that pertained 
to his claim, to please send it to the RO.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by the 
VA; (3) the evidence, if any, to be provided by the claimant; 
and (4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim(s).  As explained above, all four content of notice 
requirements have been met in the instant appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such a pre-adjudication 
notice was not prejudicial to the claimant.  

In the matters now before the Board, the documents meeting 
the VCAA's notice requirements were provided to the veteran 
before and after the June 2003 rating action on appeal.  
However, the Board finds that any delay in issuing section 
5103(a) notice was not prejudicial to the veteran because it 
did not affect the essential fairness of the adjudication, in 
that the claims were fully developed and  re-adjudicated 
after notice was provided.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  

As indicated above, the veteran has been notified of what is 
needed to substantiate his claims, and afforded numerous 
opportunities to present information and/or evidence in 
support of the claims.  As a result of RO development and the 
Board remands, comprehensive documentation, identified below, 
has been associated with the claims file and considered in 
evaluating the veteran's appeal.  After the most recent, RO 
notice letter in May 2005 (which substantially completed VA's 
notice requirements in this case), the RO gave the veteran 
further opportunities to furnish information and/or evidence 
pertinent to the claims on appeal before it certified the 
case appeal Board in September 2005 for appellate 
consideration.  As noted above the only additional evidence 
received-accompanied by a waiver of RO jurisdiction-was in 
connection with the March 2006 Board hearing (after 
certification of the appeal to the Board).

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20. 1102 (2005). 

More recently, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim (veteran status, 
existence of a disability, connection between the appellant's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  In this case, 
the veteran's status is not at issue.  While the RO has not 
provided any notice regarding the degree of disability or 
effective date, on these facts, such omission is harmless.  
Id.  As the Board's decision herein denies the appellant's 
claims for service connection.  Accordingly, no disability 
ratings or effective dates are being assigned, and there is 
no possibility of prejudice to the appellant under the notice 
requirements of Dingess/Hartman.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran in connection with any of 
the claims on appeal.  The RO has made reasonable and 
appropriate  efforts to assist the appellant in obtaining 
evidence necessary to substantiate the veteran's claims.  The 
RO has obtained the veteran's service medical records, VA 
medical records and has arranged for the veteran to undergo a 
VA examination in connection with his claims in December 
2004; a report of which is of record. The Board also points 
out that private medical records have been obtained and 
associated with the claims file, and that the veteran has 
been given opportunities to submit evidence to support his 
claims, which he has done; he has submitted his own 
statements and statements from his wife and children.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing pertinent records, in addition to those noted above, 
that that need to be obtained.  The record also presents no 
basis for further developing the record to create any 
additional evidence to be considered in connection with the 
claim. 

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with an appellate decision on each of the claims on appeal. 

II. Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2005). 
Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred in or aggravated by 
military service.  38 C.F.R. § 3.303(d) (2005).




A.  Petition to Reopen

As indicated above, the veteran's claim for service 
connection for a left knee disability was previously denied 
by the RO in an April 1999 decision.  In that decision, the 
RO denied the veteran's claim for service connection on the 
basis that a left knee disability was not currently shown to 
exist.  Evidence considered at the time included the 
veteran's service medical records including a June 1982 
record showing that the veteran was treated for complaints of 
pain and swelling of the left knee, and a November 1988 
separation examination report, reflecting a normal left knee.  
Although notified of the denial later in April 1999, the 
veteran did not initiate an appeal of the decision; hence, 
the decision is final based on the evidence of record.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104,  20.302, 20.1103.  

The veteran sought to reopen his claim for service connection 
for a left knee disability in January 2003.  Under pertinent 
legal authority, VA may reopen and review a claim, which has 
been previously denied if new and material evidence is 
submitted by or on behalf of the veteran.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3rd 
1356 (Fed. Cir. 1998). 

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, as indicated above, the last final denial 
pertinent to the claim was the April 1999 RO decision.  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence added to the record since the RO's April 1999 denial 
includes  various statements of the veteran, his wife, and 
children; a July 1998 private medical record from Dr. A. Hall 
and contemporaneous x-rays; a July 2002 letter from Dr. M. 
Bannach; Social Security Administration records; VA medical 
records; a September 2003 RO hearing transcript; a December 
2004 VA examination report; a March 2006 Board hearing 
transcript; and a March 2006 private x-ray of the left knee.

Of the additional evidence received, the Board finds that the 
letter from Dr. M. Bannach-stating that the veteran has 
confirmed osteoarthritis of the knees and offering an opinion 
that suggests a medical nexus between current disability and 
service-constitute new and material evidence to reopen the 
claim.  This evidence is "new" in that it was not before 
agency adjudicators at the time of the April 1999 final 
denial of the claim for service connection for a left knee 
disability, and is not duplicative or cumulative of evidence 
previously of record.  Moreover, this evidence is 
"material" in that it addresses whether the veteran 
currently has a current left knee disability, and whether 
there is a nexus between such disability and service.  No 
such evidence was previously of record.  

As new and material evidence has been received, the Board 
will proceed to adjudicate the claim for service connection 
for a left knee disability (along with the claim for service 
connection for right knee disability) on the merits.  


B.  Claims for Service Connection

1.  Service connection for right and left knee disabilities

The veteran's service medical records reflect that, in June 
1982 the veteran was treated for complains of pain and 
swelling of the left knee.  Service medical records are 
negative for complaint, treatment, or diagnosis of a right 
knee condition during service.  On separation examination in 
November 1988, the veteran's knees were evaluated as 
clinically normal with no notation of any knee disability or 
injury.  

Post-service medical evidence includes a July 1998 private 
medical record reflecting the veteran's complaint of left 
knee pain that he stated originated from an injury in the 
Army ten years earlier.  The veteran stated that since that 
time, he had swelling and pain in his left knee off and on.  
On examination, there was full range of motion of the left 
knee with significant crepitus.  There was no localized 
tenderness at any of the bursa and there was no evidence of 
effusion.  The doctor assessed osteoarthritis, left knee, but 
noted that he needed to check the x-rays, which were normal.  

A January 2003 Cassidy Medical Group record notes that the 
veteran complained of right hip and right knee pain for 
twenty years, dating back to his military service.  

In a July 2003 letter, M.C. Bannach, M.D, with the Cassidy 
Medical Group stated that the veteran began receiving 
treatment in July 1998 for complaints of left knee pain that 
the veteran stated began about ten years earlier during 
military service.  Dr. Bannach furthered that since that time 
the veteran had confirmed significant osteoarthritis of his 
knees.  The doctor stated that he strongly believed that the 
arthropathies were initiated during the veteran's military 
service and that these current conditions may be related to 
his military service as well.

On VA examination in December 2004, the veteran stated that 
in association with his military duties, i.e. running, 
humping, etc., he gradually became aware of increasing pain 
in both of his knees.  The veteran's stated that he may have 
fallen on one occasion directly on the anterior aspect of the 
left knee.  The examiner noted that x-rays of both knees 
revealed minimal, early degenerative, arthritic changes.  
There was also suggestion of a bipartite development of the 
patella of the right knee, which appeared to be a congenital 
developmental abnormality of the patella and unrelated to any 
trauma.  The examiner stated that it would appear that the 
veteran had a mild degree of disability associated with 
painful knees.  The examiner noted that upon review of the 
veteran's claims file, the veteran's service medical records 
reflected that in June 1982 he was seen for evaluation of 
swelling of the left knee and was diagnosed as having 
"ligament involvement due to trauma.." The examiner 
continued with a recitation of the claims file noting the 
veteran's post-service medical records, his claim for service 
connection and the additional records added to the claims 
file, including the veteran's private physician's nexus 
opinion.  He also noted that the x-ray reports were reviewed.  
The examiner opined that the very minor arthritic changes of 
the veteran's knees do not appear to be of many years' 
duration and, while it is sixteen years since his discharge, 
he had no reason to believe that these changes have not 
developed following his discharge from service.  He continued 
that while he felt that the veteran's military service has 
contributed to a slight degree, he would say that it was less 
likely as not (less than 50/50 probability) that the 
arthritic changes have been caused by or are a result of his 
military activities.     

Upon review of the evidence described above, the Board finds 
that the criteria for service connection for right and left 
knee disabilities are not met.  

Initially, the Board notes that the veteran has a current 
diagnosis of osteoarthritis of each knee.  No such condition 
of either knee was shown in service.  While arthritis is 
among the chronic diseases subject to presumptive service 
connection, if manifest to a compensable degree (10 percent 
for arthritis) within the first year after discharge (see 38 
U.S.C.A. §§ 1101, 1112, 1113 and 38 C.F.R. §§ 3.307, 3.309), 
there is no such medical evidence in this case. In fact, the 
earliest diagnosis of degenerative changes in the left knee 
was in January 1998, nearly 10 years after appellant's 
discharge from service, and of the right knee in July 2003, 
nearly 15 years after discharge from service.  The Board 
points out that passage of so many years between discharge 
from active service and the medical documentation of a 
claimed disability is a factor that weighs against a claim 
for service connection.  See Maxson v. Gober, 230 F.3f 1330, 
1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).

There also is no persuasive evidence of a nexus between 
either the right or left knee osteoarthritis and service.  In 
fact, the most persuasive medical evidence on the question of 
medical etiology of these disabilities under consideration 
weighs against the claims.

The only medical opinion that tends to support these claims 
is the July 2003 opinion from Dr. M.C. Bannach that the 
veteran's arthopathies was initiated during service and that 
his current conditions may be related to service. However, 
this opinion is appears to have been based solely on the 
veteran's own reported history, and not on consideration of 
records that document a single record of treatment for left 
knee pain and swelling, and no complaints or treatment in 
service for the right knee, with normal knees at separation 
examination and no knee complaints for many years after 
discharge.  The Board points out that, as a medical opinion 
can be no better than the facts alleged by the veteran, an 
opinion based on an inaccurate (and/or incomplete) factual 
premise has no probative value.  See Reonal v. Brown, 5 Vet. 
App. 460, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 
(1993); Black v. Brown, 5 Vet. App. 179, 180 (1993).  
Furthermore, a medical opinion expressed in terms of "may," 
also implies "may or may not" and is too speculative to 
establish a plausible claim. Obert v. Brown, 5 Vet. App. 30 
(1993). 

By contrast, the Board finds probative and definitive the 
December 2004 VA opinion that the very minor arthritic 
changes of the veteran's knees do not appear to be of many 
years' duration and that it was less likely as not (less than 
50/50 probability) that the arthritic changes have been 
caused by or are a result of his military activities.  The 
Board finds such opinion persuasive on the question of 
medical relationship between any current left or right knee 
disabilities, inasmuch as the opinion clearly was based upon 
both examination of the veteran and consideration of his 
documented medical history and assertions, and because the 
rationale underlying the opinion is reasonable and consistent 
with the evidence of record.  See Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993) ("It is the responsibility of the BVA to 
assess the credibility and weight to be given the evidence") 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  
See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) 
(the probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

As such, the most persuasive evidence on the question of 
medical etiology weighs against the claims

2.  Service connection for a right leg disability

The Board finds that claim for service connection for a right 
leg disability must be denied because the first essential 
criterion for a grant of service connection-competent 
evidence of the claimed disability-has not been met.  

Although service medical records show that, in December 1985 
the veteran was assessed with muscle strain in both of his 
legs, on separation examination in November 1988 the 
veteran's legs were negative for any right leg condition. 
Furthermore, post-service medical evidence also does not 
establish, by competent evidence, that the veteran currently 
has any type of right leg disability, and neither the 
appellant nor his representative has presented, identified, 
or even alluded to the existence of any such medical 
evidence.  No specific right leg disability (apart from the 
right knee) is note in any of private or SSA records.  
Further, the December 2004 VA examiner noted that although 
the veteran complained of pain in the lower extremities, 
there was no indication of any specific orthopedic pathology 
as relates to the lower extremities other than the hips or 
knees.  The Board emphasizes that, pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not constitute a disability for which service connection 
can be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  

As such, the Board finds that there is no medical evidence of 
a right leg disability in service and none has since been 
diagnosed since service.  As such, there is no competent 
evidence to support a finding that the veteran currently has 
a right leg disability upon which to predicate a grant of 
service connection.

Congress has specifically limited entitlement to service-
connected disease or injury where such cases have resulted in 
a disability.  See 38 U.S.C.A. § 1110.  Hence, in the absence 
of competent evidence of the claimed right leg disability, 
there can be no valid claim for service connection.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

C. Conclusion

For all the foregoing reasons, each of the claims for service 
connection addressed above must be denied.

In addition to the medical evidence, in adjudicating each 
claim, the Board has considered the veteran's and his 
representative's oral and written assertions, as well as the 
lay statements by family members submitted in the veteran's 
behalf; however, none of this evidence provides a basis for 
allowance of any claim.  As indicated above, each claim turns 
on a medical matter; however, medical questions of diagnosis 
and etiology are within the province of trained medical 
professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the veteran, his representative, and the 
veteran's family members are not shown to be other than 
laypersons without the appropriate medical training and 
expertise, none is competent to render a probative opinion on 
a medical matter.  See, e.g., Bostain v. West , 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, none of the 
lay assertions in this regard have probative value.  

Also in adjudicating each claim, the Board has considered the 
applicability of the . benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against the 
veteran's claims for service connection for right and left 
knee disabilities, and in the absence of any competent 
evidence to support the claim for service connection for 
right leg disability, that doctrine is not for application 
with respect to any of the claims on appeal.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

As new and material evidence to reopen the claim for service 
connection for a left knee disability has been received, the 
appeal is granted to that extent.

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.

Service connection for right leg disability is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


